COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-045-CV


MICHOEL A. HAGEMANN                                                 APPELLANT

                                              V.

JANELLE HAGEMANN                                                      APPELLEE

                                          ------------

          FROM COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      The final decree of divorce between Appellant Michoel A. Hagemann and

Appellee Janelle Hagemann reportedly was signed November 2, 2003. No

motion for new trial or other postjudgment motion was filed; therefore, the trial

court’s plenary power expired thirty days after the judgment was signed, on

December 2, 2003. See T EX. R. C IV. P. 329b(d). On January 16, 2008, the

trial court entered an “Order Denying Sealing Of Record.”       On February 4,


      1
          … See T EX. R. A PP. P. 47.4.
2008, Appellant filed a notice of appeal, stating that he wished to appeal the

trial court’s order of January 16, 2008, denying sealing of the record.

      On February 21, 2008, we sent Appellant a letter stating our concern that

we may not have jurisdiction over this appeal because the order that Appellant

is attempting to appeal was signed outside the trial court’s plenary power. We

indicated that this court would dismiss this appeal for want of jurisdiction if we

did not receive a response showing grounds for continuing the appeal.

Appellant filed a response but failed to address the plenary power issue.

      We are without jurisdiction to grant relief or review the trial court’s

actions after the expiration of its plenary power; consequently, we dismiss this

appeal for want of jurisdiction. See P.I.A. of Fort Worth, Inc. v. Sullivan, 837
S.W.2d 844, 846 (Tex. App.—Fort Worth 1992, orig. proceeding) (concluding

that under the terms of rule 329b, judge had no jurisdiction to seal the parties’

divorce records over nine months after the suit had been voluntarily dismissed

and after he had lost his plenary power); see also T EX. R. A PP. P. 42.3(a).




                                                  PER CURIAM


PANEL D:    WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: March 20, 2008


                                        2